         Case 1:20-cr-00478-RMB Document 16
                                         15 Filed 10/27/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     October 27, 2020

BY CM/ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Pedro Ramos, 20 Cr. 478 (RMB)

Dear Judge Berman:

         The Government writes with the consent of defense counsel to request a 60-day of the
pretrial conference, currently scheduled for October 28, 2020, at 9:00 a.m. via teleconference. The
Government also seeks an exclusion of time under the Speedy Trial Act until the date of the next
conference.

       Defendant Pedro Ramos was arrested on July 23, 2020, and charged by Complaint for
conspiring to possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846. Dkt. No. 1
(the “Complaint”). As set forth in the Complaint, Ramos was charged for transporting
approximately ten kilograms of cocaine from Texas to New York in a vehicle with concealed
compartments. On September 14, 2020, a grand jury returned an indictment charging Ramos with
one count of violating 21 U.S.C. § 846. Dkt. No. 7.

        On or about October 26, 2020, the Government produced the bulk of discovery in this
matter, which included DEA reports, photographs, search warrants, and search warrant returns.
The Government believes additional discovery will be forthcoming – namely, the contents of
electronic devices – and will produce that discovery promptly when it is available.

       Because discovery was only recently produced, the Government, with the consent of
defense counsel, seeks an adjournment of the pretrial conference in this matter for 60-days. 1 This
will permit the defendant and defense counsel additional time to review discovery, and the
Government additional time to gather any outstanding discovery.

        The Government requests an order excluding time under the Speedy Trial Act until the date
of the next conference in this matter. The ends of justice are served by excluding time because it
will permit the defendant and his counsel time to review the discovery under challenging

1
 However, if the Court would like to proceed on October 28, 2020, the parties are available and
can proceed.
        Case 1:20-cr-00478-RMB Document 16
                                        15 Filed 10/27/20 Page 2 of 2

                                                                                Page 2


circumstances brought on by the COVID-19 pandemic, and it will provide time for the
Government to continue gathering and producing discovery. See 18 U.S.C. § 3161(h)(7)(A).
Defense counsel has consented to the exclusion of time.

      Thank you for your consideration of this matter.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                       by:      /s/
                                             Kedar S. Bhatia
                                             Assistant United States Attorney
                                             (212) 637-2465




 Conference is adjourned to 12/22/2020
 at 11:00 am. Time is excluded pursuant
 to the Speedy Trial Act for the reasons
 set forth in this letter.




      10/27/2020
